       Case 5:18-cv-05814-BLF Document 78 Filed 08/07/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11

12   POYNT CORPORATION,                          Case No. 5:18-cv-05814 BLF
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 STIPULATION TO MODIFY
14        v.                                     BRIEFING AND HEARING
                                                 SCHEDULE REGARDING
15   INNOWI, INC,                                DEFENDANT’S MOTION TO DISMISS
                                                 AND MOTION TO STRIKE (ECF NOS.
16                  Defendant.                   54, 55)
                                                 AS MODIFIED BY THE COURT
17                                               Judge:   Hon. Beth Labson Freeman
18

19
20

21

22

23

24

25

26

27

28

                                                                           [PROPOSED] ORDER
                                                                          5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 78 Filed 08/07/19 Page 2 of 2



 1                                               ORDER

 2          Having considered Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc.’s

 3   (“Innowi”) stipulation to seek rescheduling of the briefing on Innowi’s Motion to Dismiss

 4   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (D.I.

 5   No. 54) and hearing date, currently set for September 5, 2019 at 9:00 a.m. (ECF No. 55), and

 6   good cause appearing in support thereof,

 7          IT IS HEREBY ORDERED that Poynt’s response to the Motions is due on September 6,

 8   2019, Innowi’s reply to the Motions is due on September 20, 2019, and the hearing on these

 9   Motions be set for October 10, 2019. November 7, 2019, at 9:00 a.m.
10

11                                   7th day of _____
            IT IS SO ORDERED on this ___         Aug 2019.
12

13
                                                                  Hon. Beth Labson Freeman
14                                                                United States District Judge
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                      [PROPOSED] ORDER
                                                   -1-                               5:18-CV-05814 BLF
